DETAILED ACTION
Pending Claims
Upon reopening of prosecution on March 10, 2022, claims 1 and 4-13 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 8,307,304 to Takahashi (“Takahashi”) and further in view of U.S. Pat. 9,648,200 to Mori et al. (“Mori”).
Regarding claim 1 (currently amended), Takahashi discloses an image forming apparatus installed with at least one first application (Takahashi, Figs. 1-2 and column 6/lines 22-25: components/applications A and B are installed on the image processing apparatus 100; component A corresponds to the claimed “first application”), the image forming apparatus comprising:
processing circuitry (Takahashi, Fig. 37 and column 29/lines 31-56: the circuitry of the CPU 11 is configured to execute miscellaneous functions) configured to: 
display a plurality of first setting screens for setting the at least one first application and to receive an input of setting value of the at least one first application (Takahashi, Fig. 10: screens 703 and 704 are examples of setting screens; on the 
store first information to display the plurality of first setting screens for setting the first application (Takahashi, Fig. 3 and column 5/lines 12-16: the XML listed in Fig. 3 is an example of screen definition data which includes a plurality of screen specifications arranged in a hierarchical structure and represents an order of setting screens to be displayed; Fig. 1 and column 6/lines 45-48: the screen definition data is stored in the setting definition database 133);
install a second application on the image forming apparatus (Takahashi, Fig. 2 and column 6/lines 8-21: components/applications A and B are installed on the image processing apparatus 100; component B corresponds to the claimed “second application”); and 
add, in response to installation of the second application, second information used for displaying at least one second setting screen for setting the second application to a memory (Takahashi, Fig. 2 and column 4/line 54 – column 5/line 16: Fig. 2 explains the process of installing two components/applications A and B on the image processing apparatus 100; in a common scenario, each of the two components comprise a plurality of setting screens; the specification for the setting screens for component A and B are combined in the process of installing the components on the image processing apparatus 100), wherein 
the processing circuitry is further configured to control the screen transition among the plurality of first setting screens to be displayed (Takahashi, Fig. 10 and column 12/lines 30-46: Fig. 10 depicts several setting screens created based on screen 
While Takahashi clearly considers the scenario in which each of the two components A and B of Fig. 2 comprise one or more setting screens (Takahashi, Fig. 2 and column 4/lines 56-59: when a new component is developed, specifications for a setting screen for the new component are provided), in the examples provided, component B contributes only target items to be placed on a setting screen specified by component A (Takahashi, Figs. 10, 11 and column 12/line 30 – column 13/line 25). Component B does not contribute its own setting screens.
However, Mori describes an example of an application installed on an MFP in addition to a native application referred to as “additional application” (Mori, Fig. 4 and column 4/lines 1-4: additional-application 420). Being added to the plurality of applications originally installed on an MFP, the Additional-Application has two setting screens: the FILE SERVER and FILE NAME setting screens depicted in Figs. 7 and 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have ensured that an application with two or more setting screens such as the Additional-Application described by Mori would be successfully installed in Takahashi’s image forming apparatus as component/application B so that users of the image forming apparatus could benefit from said application.
In the Takahashi, Mori combination, it would have been furthermore obvious to one of ordinary skill in the art at the time of the effective filing date, to have combined the setting screens contributed by component B (i.e., the FILE SERVER and FILE 
With respect to Takahashi’s teaching regarding placing component B target setting items on component A setting screens, the specific setting screen on which a target item of component B will be placed would be determined by the location of the respective item tag within the hierarchical structure of the screen definition data of component B. For example, the “SMTP SERVER PORT NUMBER”, “SMTP SERVER CONNECT TEST” and the “MAXIMUM MAIL SIZE” items contributed by component B are placed on the screen associated with the “machine.mail.smtp” ID, the same screen which hosts the “SMTP SERVER NAME” item contributed by component A (Takahashi, Figs. 3,4 and 11A). A technique similar to that used for placing items of component B on setting screens of component A could be used to specify the location of a setting screen of component B within the hierarchy of setting screens specified by component A.
When combining setting screens associated with the two components A and B as suggested above, one could, for example, add a setting screen named “FILE SERVER”. The screen definition data for component B would have a format similar to the XML data depicted in Fig. 3. The FILE SERVER screen would be defined by adding a tag such as <menu id=”File-Server” type=”minor”>…</menu> within the <menu id=”machine”../> tag
<menu id=”mail” type=”major”>…</menu> tag. Such screen definition data would cause an item “File-Server” to be listed below MAIL in the setting screen 703 of Takahashi’s Fig. 11A and a user would transition to the File-Server setting screen by selecting the File-Server item on the setting screen 703 of Takahashi’s Fig. 11A.
	With respect to claim 1, the screen definition data for component B would correspond to 
second information used for displaying at least one second setting screen (the File-Server and File-Name setting screens in the example above) for setting the second application to a memory (storing to memory has been addressed above), the second information including location information indicating a location of the at least one second setting screen in a screen transition among the plurality of first setting screens (“location information” is implicit in the hierarchy of the XML; for example, by placing the File-Server menu tag above rather than below the MAIL menu tag, one could switch the order of transitions from the setting screen 703 of Fig. 11A to the File-Server and MAIL setting screens).
Regarding claim 4 (dependent on claim 1, currently amended), Takahashi and Mori disclose wherein
the at least one second setting screen includes a plurality of second setting screens (Mori, Figs. 7 and 8: Mori’s “additional application” corresponds to the second application claimed; it comprises the two setting screens depicted in Figs. 7 and 8), 
the location information added by the addition unit indicates a plurality of locations each of which corresponds to one of the plurality of second setting screens (as 
the processing circuitry is further configured to display the plurality of first setting screens and the plurality of second setting screens, such that each of the plurality of second setting screens is in the corresponding location in the screen transition based on the location information (it is implicit in the scenario proposed for the combination).
Regarding claim 5 (dependent on claim 1, currently amended), Takahashi and Mori disclose
the second information added to the memory further includes display setting content information indicating setting content to be displayed on the second setting screen (Mori, Fig. 7: the “HOST NAME” and value “sharedserver” are examples of display setting content and are displayed on the File-Server setting screen; as discussed above such content would be represented as an <item> tag in the XML and the XML would be stored in the setting-definition DB 133), and 
the processing circuitry is further configured to display, in the second setting screen, display setting content indicated by the display setting content information (Mori, Fig. 7).
Regarding claim 6 (dependent on claim 1, currently amended), Takahashi and Mori disclose
each of the first information and the second information has a parent-child relationship including elements each of which has one of a configuration type and a 
based on one of the configuration type and the content type, the processing circuitry is further configured to selectively display a selection screen or at least one of the first setting screen and the second setting screen, the selection screen being used for receiving an input of selecting one of the first setting screen and the second setting screen (the information encoded in the XML exemplified in Figs. 3 and 5 contains configuration and content information; the setting screens depicted in Figs. 10, 11A, 13, 24, 27 document that, using this information, the system is able to generate setting screens for different types of content and appropriate transitions among the setting screens and it appears that this functionality is essentially equivalent to that of the instant invention; the setting screen 703 depicted in Fig. 10 is an example of a selection screen).
Claims 8 and 10-12 (all currently amended) are directed to methods of operation of the image forming apparatuses of claims 1 and 4-6 respectively and are rejected on similar grounds.
Claim 9 (currently amended) is directed to a recording medium storing computer- readable code for controlling a computer system to carry out the method of claim 8. Takahashi discloses such recording medium (for example, the HDD 18 of Takahashi’s Fig. 37) and the claim is further rejected based on grounds similar to those used to reject claim 8.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Takahashi and Mori as applied to claims 6 and 12 and further in view of U.S. Pat. 10,708,461 to Ogawa et al. (“Ogawa”).
Regarding claim 7 (dependent on claim 6, currently amended), Takahashi and Mori disclose generating miscellaneous setting screens based on screen definition data (the setting screens depicted in Takahashi’s Figs. 10, 11A and 13 are generated based on screen definition data in XML format, an example of which is provided in Fig. 3) but does not disclose explicitly that such generation uses screen templates and rendering templates.
However, it is common to generate GUIs such as those depicted in Takahashi’s Figs. 10, 11A and 13 based on templates. For example, Ogawa discloses generating an application setting screen using an application setting screen template and a plurality of rendering templates for the elements of the setting screen (Figs. 14-16 and column 2/lines 43-52: Fig. 14 and Fig. 15 depicts an HTML setting screen template and miscellaneous “mapping information associating a type of setting item with HTML data” which can be viewed as corresponding to rendering templates for elements, the setting screen template and the rendering templates being used to generate the application screen depicted in Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used setting screen templates and rendering templates to generate setting screens as taught by Ogawa in Takahashi and Mori’s 
With respect to the specific claim language, Takahashi, Mori and Ogawa in combination teach:
using 1) a screen template indicating a screen position of each element (the HTML template of Ogawa’s Fig. 14 determine the screen position of each element based on the semantics of the HTML) and 2) a rendering template for the element of the configuration type and each element of a setting type of content type and indicating a position of each element (the HTML fragments associated with setting items such as those depicted in Ogawa’s Fig. 15 correspond to the rendering templates claimed; when inserted into an HTML template similar to that depicted in Fig. 15, they determine the position of the individual elements), to selectively display at least one of the first setting screen and the second setting screen, or the selection screen (the method for generation of setting screens taught by Ogawa can be used any of the setting screens depicted in Takahashi).
Claim 13 (currently amended) is directed to a method of operation of the image forming apparatus of claim 7 and is rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674